Exhibit 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations BRINK’S REPORTS FIRST-QUARTER RESULTS $.10 Per Share Loss Includes $.28 Charge Related to U.S. Healthcare Legislation Operating Profit Decline Reflects Accounting Changes in Venezuela Management Reiterates Full-Year Revenue and Margin Outlook RICHMOND, Va., April 29, 2010 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported a first-quarter loss from continuing operations of $5 million ($.10 per share) versus income of $22 million last year ($.48 per share).Results include an income tax charge of $14 million ($.28 per share) related to recently enacted U.S. healthcare legislation.Operating profit declined by $18 million, including a segment operating profit decline of $17 million.The decline in both profit measures was due primarily to an unfavorable currency impact of $25 million related to accounting changes in the company’s Venezuela operations.Results are summarized below. GAAP Adjusted Percentage Change Three Months Ended March 31, 2009 (a) GAAP Adjusted (In millions, except per share amounts) Revenues $ - 8 % Operating profit: International 25 38 24 %) 1 % North America 10 15 15 %) %) Total Segment operating profit (b) 35 52 39 %) %) Non-segment income (expense) (c) 4
